—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from (1) a fact-finding order of the Family Court, Queens County (Shelton, J.), dated January 14, 1999, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal nuisance in the second degree, and (2) an order of disposition of the same court, dated February 5, 1999, which adjudged her to be a juvenile delinquent and placed her with the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, and the proceeding is dismissed.
The 15-year-old appellant was observed flagging down cars at night at an intersection in Queens known to police as a prostitution location. The Presentment Agency argued that by stopping cars in traffic, presumably to solicit the drivers, the appellant was endangering the safety of the drivers of vehicles *480unable to pass and also endangering the safety of pedestrians. The police officer who observed this conduct admitted at trial that the four or five pedestrians in the vicinity were not endangered. He could not explain how the four or five drivers who were momentarily held up in traffic were endangered, and acknowledged that none of those drivers sounded their horns when their passage was momentarily impeded.
For the reasons stated in Matter of Elizabeth G. (280 AD2d 478 [decided herewith]), and Matter of Justa D. (280 AD2d 475 [decided herewith]), the petition should have been dismissed. Krausman, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.